Exhibit 10.3
EXECUTION VERSION
MANAGEMENT AGREEMENT
     This Amended and Restated Management Agreement is made as of this 9th day
of February, 2011 (this “Agreement”), among National Mentor Holdings, Inc., a
Delaware corporation (the “Company”), National Mentor Holdings, LLC (f/k/a
National Mentor, Inc.), a Delaware limited liability company (“NMI”), NMH
Investment, LLC, a Delaware limited liability company (“Investment”), NMH
Holdings, Inc., a Delaware corporation (“HoldCo”), NMH Holdings, LLC, a Delaware
limited liability company (“Parent”), and Vestar Capital Partners, a New York
general partnership (“Vestar”).
     WHEREAS, Vestar, by and through its, partners, officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, investment, acquisitions and other matters relating to the
business of the Company and its subsidiaries; and
     WHEREAS, on June 29, 2006 (the “Effective Time”), Investment, Parent, the
Company, NMI and Vestar entered into the Management Agreement (the “Original
Agreement”); and
     WHEREAS, each of Investment, HoldCo, Parent, the Company and NMI desires to
amend and restate the Original Agreement and to avail or continue to avail
itself, for the term of this Agreement, of the expertise of Vestar in the
aforesaid areas, in which it acknowledges the expertise of Vestar.
     NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions herein set forth, the parties hereto agree as follows.
     1. Appointment. Each of Investment, HoldCo, Parent, the Company and NMI
hereby reaffirms the appointment of Vestar to render the advisory and consulting
services described in Paragraph 2(a) hereof commencing upon the Effective Time.
     2. Services.
     (a) Annual Management Services. Vestar hereby agrees that commencing upon
the Effective Time it shall render to each of Investment, HoldCo, Parent, the
Company and NMI (and their subsidiaries) by and through such of Vestar’s
officers, employees, agents, representatives and affiliates as Vestar, in its
sole discretion, shall designate from time to time, advisory and consulting
services in relation to the affairs of Investment, HoldCo, Parent, the Company
and NMI (and their subsidiaries) in connection with strategic financial
planning, and other services not referred to in the next sentence, including,
without limitation, advisory and consulting services in relation to the
selection, supervision and retention of independent auditors, the selection,
retention and supervision of outside legal counsel, and the selection, retention
and supervision of investment bankers or other financial advisors or
consultants. It is expressly agreed that the services to be performed under this
Paragraph 2(a) shall not include (x) investment banking or other financial
advisory services rendered by any of Vestar and its affiliates to Investment,
HoldCo, Parent, the Company and NMI (and their subsidiaries) after the Effective
Time in connection with acquisitions, divestitures, refinancings, restructurings
and similar transactions by Investment, HoldCo, Parent, the Company and NMI (and
their subsidiaries) (certain of these services are to be performed under
Paragraph 2(b) below), or (y)

 



--------------------------------------------------------------------------------



 



full or part-time employment by any of the Company and its subsidiaries of any
employee or partner of Vestar or any of its affiliates for which Vestar and its
respective affiliates shall be entitled to receive additional compensation.
     (b) Transaction Advisory Services. Vestar may also provide financial
advisory or similar services in connection with a Sale of the Company (as
defined in that certain Securityholders Agreement, dated as of June 29, 2006, by
and among Investment and certain of the securityholders of Investment from time
to time party thereto, as the same may be amended, modified or restated from
time to time (the “Securityholders Agreement”)), an initial Public Offering (as
defined in the Securityholders Agreement) by or involving Investment, HoldCo,
Parent, the Company, NMI or any of their respective subsidiaries or any
extraordinary acquisition by or involving Investment, HoldCo, Parent, the
Company, NMI or any of their respective subsidiaries (other than acquisitions in
the ordinary course of business as part of the Company’s growth strategy), for
which Vestar and its respective affiliates may receive additional compensation
pursuant to Paragraph 3(b) below.
     3. Fees.
     (a) Annual Management Fee. In consideration of the services contemplated by
Paragraph 2, subject to the provisions of Paragraph 6, Investment, HoldCo,
Parent, the Company and NMI and their respective successors hereby jointly and
severally agree to pay to Vestar a per annum management fee (the “Annual
Management Fee”) equal to the greater of (i) $850,000 and (ii) an amount per
annum equal to 1% of Consolidated EBITDA (as defined in the Company’s senior
credit agreement as in effect from time to time), before deducting any Fees
payable pursuant to this Paragraph 3 (“Adjusted EBITDA”), commencing at the
Effective Time. The Annual Management Fee shall be payable semi-annually in
advance, with an adjustment of the Annual Management Fee for any fiscal year
payable promptly following the determination of Adjusted EBITDA for such fiscal
year or on termination of this Agreement. All references to per annum or annual
herein refer to the fiscal year of the Company. The semi-annual Annual
Management Fee payments shall be non-refundable.
     (b) Transaction Advisory Fees. Investment, HoldCo, Parent, the Company and
NMI and their respective successors shall hereby jointly and severally agree to
pay or cause to be paid to Vestar a customary and reasonable fee for any
financial advisory or similar services provided by it and/or its affiliates in
connection with a Sale of the Company, an initial Public Offering by or
involving Investment, HoldCo, Parent, the Company, NMI or any of their
respective subsidiaries or any extraordinary acquisition by or involving
Investment, HoldCo, Parent, the Company, NMI or any of their respective
subsidiaries (other than acquisitions in the ordinary course of business as part
of the Company’s growth strategy); provided, that the payment and the amount of
the fees, if any, payable to Vestar and/or its affiliates pursuant to this
Paragraph 3(b) shall be approved by a majority of the directors of the Company
who are not affiliated with or employed by Vestar.
     (c) Limitation on Fees. Notwithstanding anything in the contrary contained
herein, the Company shall accrue but not pay any fees under this Paragraph 3
(the “Fees”) for so long as and to the extent any such payment is prohibited
under any financing agreements entered into by the Company, provided that the
Company shall pay any accrued Fees deferred under this

2



--------------------------------------------------------------------------------



 



Paragraph 3(c) promptly at such time and to the extent that such payment is no
longer prohibited under any such financing agreement.
     4. Reimbursements. In addition to the Fee, Investment, HoldCo, Parent, the
Company and NMI hereby jointly and severally agree, at the direction of Vestar,
to pay directly or reimburse Vestar for its reasonable Out-of-Pocket Expenses
incurred after the Effective Time in connection with the services provided for
in Paragraph 2 hereof. For the purposes of this Agreement, the term
“Out-of-Pocket Expenses” shall mean the amounts paid by or on behalf of Vestar
in connection with the services contemplated hereby, including reasonable
(i) fees and disbursements of any independent professionals and organizations,
including independent auditors and outside legal counsel, investment bankers or
other financial advisors or consultants, (ii) costs of any outside services or
independent contractors, such as financial printers, couriers, business
publications or similar services, and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Vestar of the
statement in connection therewith.
     5. Indemnification. Investment, HoldCo, Parent, the Company and NMI hereby
jointly and severally agree to indemnify and hold harmless Vestar and its
affiliates and their respective affiliates, partners, members, officers,
directors, employees, agents, representatives and stockholders (each being an
“Indemnified Party”, from and against any and all losses, claims, damages and
liabilities of whatever kind or nature, joint or several, absolute, contingent
or consequential, to which such Indemnified Party may become subject under any
applicable federal or state law, or any claim made by any third party, or
otherwise, to the extent they relate to or arise out of the services
contemplated by this Agreement or the engagement of Vestar pursuant to, and the
performance by Vestar of the services contemplated by, this Agreement
Investment, HoldCo, Parent, the Company and NMI hereby jointly and severally
agree to reimburse any Indemnified Party for all reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
hereto. Investment, HoldCo, Parent, the Company and NMI will not be liable under
the foregoing indemnification provision to the extent that any loss, claim,
damage, liability, cost or expense is determined by a court, in a final judgment
from which no further appeal may be taken, to have resulted primarily from the
gross negligence or willful misconduct of Vestar.
     6. Term. This Agreement shall become effective upon the Effective Time and
shall terminate upon the earlier to occur of (i) such time after the Effective
Time as Vestar Capital Partners V, L.P., a Delaware limited partnership (“VCP”)
and the partners therein and the affiliates thereof, in the aggregate, hold
directly or indirectly through Investment, HoldCo and Parent, or otherwise, less
than 20% of the voting power of the Company’s outstanding voting stock, (ii) the
consummation of an initial Public Offering (as defined in the Securityholders
Agreement) and (iii) a Sale of the Company (as defined in the Securityholders
Agreement). The provisions of Paragraphs 4, 5, 7 and 9 and the joint and several
obligation of Investment, HoldCo, Parent, the Company and NMI to pay Fees
accrued during the term of this Agreement pursuant to Paragraph 2 shall survive
the termination of this Agreement.

3



--------------------------------------------------------------------------------



 



     7. Permissible Activities. Subject to all applicable provisions of New York
law that impose fiduciary duties upon Vestar or its partners, members or
affiliates, nothing herein shall in any way preclude Vestar or its partners,
members, officers, employees or affiliates from engaging in any business
activities or from performing services for its or their own account or for the
account of others, including for companies that may be in competition with the
business conducted by the Company.
     8. Amendment and Restatement. This Agreement amends, restates and
supersedes in its entirety the Original Agreement.
     9. General. (a) No amendment or waiver of any provision of this Agreement,
or consent to any departure by either party from any such provision, shall in
any event be effective unless the same shall be in writing and signed by the
parties to this Agreement and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     (b) Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the following
addresses:

     
If to Vestar:
  Vestar Capital Partners
 
  245 Park Avenue, 41st Floor
 
  New York, New York 10167
 
  Attention: General Counsel
 
   
If to Investment,
  National Mentor Holdings, Inc.
HoldCo, Parent, the
  313 Congress Street
Company or NMI:
  Boston, MA 02210
 
  Attention: Edward Murphy
 
   
In any case,
  Kirkland & Ellis LLP
with copies to:
  601 Lexington Avenue
 
  New York, NY 10022
 
  Attention: Michael Movsovich

     (c) This Agreement shall constitute the entire Agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.
     (d) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, THE PARTIES TO THIS AGREEMENT HEREBY AGREE TO
SUBMIT TO THE EXCLUSIVE

4



--------------------------------------------------------------------------------



 



JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. This
Agreement shall inure to the benefit of, and be binding upon, Vestar, the
Investment, HoldCo, Parent, the Company, NMI and their respective successors and
assigns.
     (e) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.
     (f) This Agreement may be executed in two or more counterparts, and by
different parties on separate counterparts, each set of counterparts showing
execution by all parties shall be deemed an original, but all of which shall
constitute one and the same instrument.
     (g) The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers or agents as set forth below.

            VESTAR CAPITAL PARTNERS
      By:   its General Partner                               By:   /s/ James L.
Elrod, Jr.         Name:   James L. Elrod, Jr.        Title:   Managing
Director        NATIONAL MENTOR HOLDINGS, INC.
      By:   /s/ Edward M. Murphy         Name:   Edward M. Murphy       
Title:   Chief Executive Officer        NATIONAL MENTOR HOLDINGS, LLC
      By:   /s/ Edward M. Murphy         Name:   Edward M. Murphy       
Title:   Chief Executive Officer        NMH HOLDINGS, LLC
      By:   /s/ Edward M. Murphy         Name:   Edward M. Murphy       
Title:   Chief Executive Officer        NMH HOLDINGS, INC.
      By:   /s/ Edward M. Murphy         Name:   Edward M. Murphy       
Title:   Chief Executive Officer   

6



--------------------------------------------------------------------------------



 



         

            NMH INVESTMENT, LLC
      By:   /s/ Edward M. Murphy         Name:   Edward M. Murphy       
Title:   Chief Executive Officer     

7